         Case 1:21-cv-00040-CJN Document 17-1 Filed 02/08/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 US DOMINION, INC., et al.,                              )
                                                         )
         Plaintiffs,
                                                         )
         v.                                              )
                                                             Civil Action No. 1:21-cv-00040-CJN
 SIDNEY POWELL, et al.,                                  )
                                                         )
         Defendants.                                     )
                                                         )
                       DECLARATION OF HOWARD KLEINHENDLER

        I, Howard Kleinhendler, do state as follows:

        1.      I have a prior attorney-client relationship with defendants Sidney Powell and her

firm Sidney Powell, P.C. and seek admission pro hac vice to participate as their counsel in this

litigation.

        2.      My full name and office address and contact information are as follows:

                Howard Kleinhendler
                HOWARD KLEINHENDLER ESQUIRE
                369 Lexington Ave., 12th Floor
                New York, New York 10017
                Tel: (917) 793-1188
                Fax: (732) 901-0832
                Email: howard@kleinhendler.com

        3.      I am admitted to the following bars:

                New York State Bar
                New Jersey State Bar
                United States District Court for the Southern District of New York
                United States District Court for the Eastern District of New York
                United States District Court for the District of New Jersey
                United States District Court for the Eastern District of Wisconsin
                United States Court of Appeals for the Second Circuit
                United States Court of Appeals for the Third Circuit
                United States Court of Appeals for the Seventh Circuit
                United States Court of Appeals for the Ninth Circuit
                United States Supreme Court
Case 1:21-cv-00040-CJN Document 17-1 Filed 02/08/21 Page 2 of 2
